Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.

  MANSOOR SHAFI,

         Plaintiff,

  v.

  COLORADO DEPARTMENT OF CORRECTIONS,

       Defendant.
  ______________________________________________________________________

                       COMPLAINT AND JURY DEMAND
  ______________________________________________________________________

         Plaintiff, Mansoor Shafi (“Mr. Shafi”), by and through his counsel, Finger Law, P.C.,

  submits this Complaint and Jury Demand against the Defendant, State of Colorado,

  Colorado Department of Corrections (“DOC”), and alleges:

                                       INTRODUCTION

         1.      This is an employment discrimination action by employee Mansoor Shafi

  against his employer, the State of Colorado, Colorado Department of Corrections,

  seeking damages to redress violations of Plaintiff’s rights.

                                          PARTIES

         2.      Plaintiff is an individual residing in Pueblo West, Colorado. He is an

  employee of the Colorado Department of Corrections.

         3.      Defendant State of Colorado, Colorado Department of Corrections, is a


                                         PAGE 1   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 2 of 11




  political agency of the State. Defendant at all relevant times was Plaintiff’s employer

  within the meaning of relevant statutes, including 42 U.S.C. § 2000e. Defendant’s

  headquarters is located at 1250 Academy Park Loop, Colorado Springs, Colorado,

  80910.

                                JURISDICTION AND VENUE

         4.     This Court has original federal question jurisdiction under 28 U.S.C. § 1331.

  Mr. Shafi brings this action to recover damages caused by DOC’s violations of Title VII of

  the Civil Rights Act of 1964 as amended.

         5.     This Court has supplemental jurisdiction over the state-law claims under 28

  U.S.C. § 1367.

         6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the

  unlawful conduct complained of herein occurred in, and the relevant records and

  witnesses are located in, the District of Colorado.

                      ADMINISTRATIVE PROCEDURE AND EXHAUSTION

         7.     Mr. Shafi timely filed a Charge of Discrimination with the Equal Employment

  Opportunity Commission (and dual filed with the Colorado Civil Rights Division) on March

  10, 2020, which was within 300 days of the alleged adverse employment acts. This case

  was designated 541-2020-01673 by the EEOC.

         8.     The EEOC issued a Notice of Right to Sue on April 15, 2020, relating to the

  Charge of Discrimination of March 10, 2020. This is Exhibit A.

         9.     This matter was filed within 90 days of receipt of said letter.

                                         PAGE 2   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 3 of 11




         10.    This matter was timely filed.

                                 GENERAL ALLEGATIONS

         11.    Mr. Shafi is Pakistani-American and has lived in numerous countries. He is

  also a practicing Muslim and observes the practice of praying regularly at five times

  during the day, including two prayers during his workday. As such, he is protected on the

  bases of race, national origin, and religion.

         12.    Mr. Shafi works as a Contract Administrator III for the DOC. His work

  location is in Canon City, Colorado.

         13.    The State of Colorado employs approximately 30,000 full time employees in

  varying capacities in 19 separate Departments.

         14.    The Colorado Department of Corrections is the state agency responsible for

  operating and managing Colorado’s correctional facilities and overseeing offenders in the

  community corrections programs and on parole.

         15.    DOC operates about 20 correctional facilities throughout the state. It

  employs approximately 6,127 employees, the majority of which are in enforcement and

  protective services, and some who are in administrative roles (such as Mr. Shafi).

         16.    Mr. Shafi began employment for Defendant on June 6, 2016 as a General

  Professional III, Contract Administrator.

         17.    His salary was approximately $4,100 per month.

         18.    Mr. Shafi was well qualified for the position.

         19.    Mr. Shafi had been educated at Northwestern University’s J.L. Kellogg

                                         PAGE 3   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 4 of 11




  School of Management and graduated with a Master of Management degree. He had

  also received senior management training at the University of Pennsylvania’s Wharton

  School of Business.

        20.    Prior to joining DOC, Mr. Shafi worked for the US Peace Corps as their

  Director of Management and Operations, and was based in Baku, Azerbaijan. His

  employment was at the GS13 level. Prior to working for the U.S. Government, he worked

  as Vice President and Head Far East Institutional Banking at the First American Bank of

  New York.

        21.    Mr. Shafi performed above expectations as rated and as observed by his

  initial supervisory chain. On March 9, 2018, Mr. Shafi was promoted to Contract

  Administrator V at a salary of $6,400 per month. This promotion was based on Mr. Shafi’s

  record of continuing strong performance.

        22.    Around the same time that Mr. Shafi was promoted, there was a shake-up in

  the chain of command above him. Over the course of several months, Mr. Shafi’s

  supervisor, Keith Nordell, team leader Nate Weatherford, Finance Director Jennifer

  Bennet, and DOC Controller Lenny Merriam were all replaced.

        23.    Mr. Shafi was assigned a new supervisor, Elizabeth Kennedy, and new

  second-level authorities in Mary Ensminger and Deborah Goheen.

        24.    Initially, Mr. Shafi observed a pleasant and cordial working relationship with

  Mss. Kennedy, Ensminger, and Goheen.

        25.    In a performance evaluation issued October 2017, Mr. Shafi had received a

                                        PAGE 4   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 5 of 11




  performance evaluation with all satisfactory-or-higher performance ratings. This

  evaluation noted Mr. Shafi’s “exceptional” communication and advised that he should

  continue to “prioritize” completing contracts before other duties.

         26.    On April 11, 2018, Mr. Shafi received a performance evaluation based on

  his promotion which again commended his “excellence” in communication, his research,

  his ability to “stay current” in his tasks, and his “analysis of processes.” He received level

  II satisfactory ratings and level III “role model” ratings. He also received an annual

  evaluation around this same time period which provided similar, satisfactory and better

  ratings.

         27.    In or around mid-May 2018, Ms. Kennedy walked in on Mr. Shafi praying,

  observed him, and she became visibly upset.

         28.    On May 31, 2018, just over one month after Mr. Shafi received the positive

  performance evaluations, Ms. Kennedy and Ms. Ensminger issued Mr. Shafi a

  performance evaluation rating him a level I, unsatisfactory, in overall performance and in

  all competencies.

         29.    On June 6, 2018, Mr. Shafi filed an internal complaint of discrimination and

  hostile work environment based on his race, national origin, and religion. In this

  complaint, he stated that Ms. Kennedy came to his office, observed him praying. Her

  demeanor immediately changed drastically and she quickly walked away.

         30.    Within about one week of Mr. Shafi filing the discrimination claim, Ms.

  Kennedy resigned.

                                          PAGE 5   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 6 of 11




        31.    Despite the resignation of Ms. Kennedy, Mr. Shafi from the date of the filing

  of his complaint forward has experienced a constant barrage of adverse employment

  actions.

        32.    On July 6, 2018, Mary Ensminger and Deb Goheen issued Mr. Shafi a

  Performance Improvement Plan, asserting that he was deficient in all areas of his

  performance and providing no specific areas of improvement. On August 22, 2018, Mary

  Ensminger issued Mr. Shafi a notice that he was being reverted (demoted), and his pay

  reduced from $6,592 to $4,262. On October 26, 2018, Ensminger issued Mr. Shafi a

  mid-year performance evaluation which rated his performance as unsatisfactory.

        33.    Mr. Shafi filed an EEOC complaint with respect to the adverse actions.

  While the EEOC was investigation, the adverse treatment ceased and Mr. Shafi was

  again rated as a satisfactory employee.

        34.    The EEOC investigation concluded and in August 2019, Mr. Shafi was

  issued a Right to Sue notice.

        35.    In August 2019, Mr. Shafi was directed that he could no longer email

  anyone – not co-workers, and not external DOC vendors or contract partners. This was

  demeaning and made his job essentially impossible to perform as a contract

  administrator.

        36.    Mr. Shafi’s supervisor treated him poorly in demeanor; for example, she

  would not acknowledge his morning “hello” and would instead give him dirty looks. She

  made verbal comments like, “do I need to explain everything to you?” When he would

                                       PAGE 6   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 7 of 11




  write her an email, she would either ignore his emails, or give him contradictory

  information so that whatever decision he would make, he was in a “no win” situation.

         37.    On August 21, 2019, Mr. Shafi was verbally berated for asking if he could

  take shorter lunches.

         38.    On August 27, 2019, Mr. Shafi was issued a confirming memorandum

  asserting that his performance was deficient again.

         39.    In August 2019, Mr. Shafi’s supervisor slowly began taking away his

  contracts and responsibilities, until by September 2019, he literally had no duties left.

         40.    Mr. Shafi filed a federal suit in September 2019 on the basis of

  discrimination and retaliation. That matter is ongoing.

         41.    Mr. Shafi continued to experience an ongoing hostile work environment. He

  is verbally berated, demeaned, humiliated and issued impossible restrictions; restrictions

  which are not issued to any white similarly situated co-workers and restrictions which are

  designed to forced Mr. Shafi to resign or fail in his duties. This included receipt of a

  confirming memorandum, a negative mid-year evaluation, a notice of the initiation of the

  pre-disciplinary process, and removal of job duties. From September 2019 to January

  2020, he was instructed to do nothing but watch training course videos.

         42.    On February 19,2020, Mr. Shafi was issued a disciplinary action and a

  corrective action, affecting his pay.

         43.    Defendant’s actions are an ongoing and continuing adverse action.

         44.    Defendant’s actions are intentional, willful, and wanton.

                                          PAGE 7   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 8 of 11




                                         FIRST CLAIM

       Discrimination (February 2020 Disciplinary action, continuation of Hostile Work
  Environment) Based on Race/National Origin/Religion under 42 U.S.C. § 2000e/Title VII,
                                       as amended

         45.    Plaintiff re-alleges and incorporates herein all paragraphs above.

         46.    At all relevant times, DOC was a covered employer subject to Title VII.

         47.    Mr. Shafi is a Pakistani Muslim and as such, he falls under the protected

  classes of race, national origin, and religion at the relevant time period.

         48.    DOC knew that Mr. Shafi was a member of protected classes under Title

  VII.

         49.    Mr. Shafi suffered an adverse employment action when the Defendant

  issued the February 2020 corrective action and disciplinary action, which were

  continuations of ongoing harassment and a pattern of adverse employment acts.

         50.    Mr. Shafi’s race/national origin/religion, as a practicing Middle Eastern

  Muslim, was a motivating factor in Defendant’s action.

         51.    The Defendant’s stated reason for the discipline, poor performance, was

  pretextual.

         52.    Title VII makes it unlawful for an employer to discriminate against any

  individual with respect to the terms, conditions, or privileges of employment based on the

  individual’s protected class(es).

         53.    Moreover, Title VII makes it unlawful for an employer to limit, segregate, or



                                         PAGE 8   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 9 of 11




  classify employees or applicants for employment in any way which would deprive or tend

  to deprive any individual of employment opportunities or otherwise adversely affect their

  status as an employee, because of such individual’s protected class(es).

                                      SECOND CLAIM

        Retaliation (Disciplinary Action) for Filing Complaint Protected under Title VII

         54.    Plaintiff re-alleges and re-incorporates herein all paragraphs above.

         55.    On or about June 6, 2018, Mr. Shafi filed an internal complaint of

  discrimination and hostile work environment with his employer. This constituted a

  protected activity.

         56.    In September 2019, Mr. Shafi filed another Charge of Discrimination with

  the EEOC.

         57.    The Defendant subjected Mr. Shafi to an adverse employment action,

  namely, taking away job duties, negative evaluations, and the February 2020 disciplinary

  action and corrective action which reduced his pay, but also, the other negative events

  described herein constitute a pattern of retaliatory behavior.

         58.    Defendant took the adverse actions because of Mr. Shafi’s discrimination

  complaints.

                                   PRAYER FOR RELIEF

         Plaintiff prays that this Court enter judgment for the Plaintiff and award Plaintiff

  damages as established by the fact finder:

         1.     Removal of the corrective and disciplinary action of February 2020;

                                         PAGE 9   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 10 of 11




          2.     Economic damages, including without limitation lost back wages and

   benefits from loss of pay cause by demotion;

          3.     Compensatory damages, including without limitation, special damages and

   damages for loss of reputation, loss of opportunity for professional growth and future

   additional promotions, loss of opportunity for promotion, and inability to seek another job

   elsewhere given the stigma of the demotion;

          4.     Non-economic damages for emotional distress, pain and suffering,

   inconvenience, mental anguish, loss of reputation, and other non-pecuniary losses such

   as loss of confidence and self-esteem;

          5.     Rescission of the negative evaluations, and other negative performance

   information from the file;

          6.     Future wage loss and benefit loss;

          7.     An award of reasonable attorneys’ fees and costs;

          8.     Pre-judgment and post-judgment interest as provided for under the law

   from the earliest possible date;

          9.     Retain jurisdiction over the action to ensure full compliance with the Orders

   of this Court and a declaratory judgment that Defendant’s conduct complained of herein is

   unlawful;

          10.    Injunctive relief to stop the hostile work environment of the Defendant; and

          11.    Such other relief as the Court deems just and proper.



                                         PAGE 10   OF   11
Case 1:20-cv-02051-DDD-KMT Document 1 Filed 07/14/20 USDC Colorado Page 11 of 11




                         PLAINTIFF REQUESTS A TRIAL BY JURY.

   Respectfully submitted this 14tth day of July, 2020.

                                                    FINGER LAW, P.C.

                                                    /s/ Casey J. Leier
                                                    Casey Leier, #45155
                                                    29025-D Upper Bear Creek Rd.
                                                    Evergreen, CO 80439
                                                    Phone: (303) 674-6955
                                                    Fax: (303) 674-6684
                                                    Email: casey@fingerlawpc.com



                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 14th day of July, 2020, a true and correct copy of the
   foregoing COMPLAINT was filed with the CM/ECF system which will send notification to:

   Lucia Padilla
   Assistant Attorney General
   1300 Broadway, 10th Floor
   Denver, CO 80203
   Lucia.padilla@coag.gov

   Alison Faryl Kyles
   Senior Assistant Attorney General
   Civil Litigation and Employment Law Section
   1300 Broadway, 10th Floor
   Alison.kyles@coag.gov

   Attorneys for Defendant




   Plaintiff’s Address:
   206 W Elgin Drive
   Pueblo West, CO 81007

                                         PAGE 11   OF   11
